DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/13/2021 has been entered.
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered and new ground of rejection has been applied to the claims below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020,09/13/2021, and 09/21/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 8, 10-11, 14, 17, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaluskar et al. (US 2011/0277001 A1) in view of Pederson (US 2014/0191682 A1) and Bosua et al. (US 2015/0130359A1).
Regarding claim 1, Kaluskar discloses a computing device (home device 225B Fig. 1) comprising: one or more processors (processor based device computer, home device comprising a computing device, mobile device [0011])
a wireless communication interface ([0011-13], [0036[0039]] WLAN Fig. 3B) operably coupled with the one or more processors; and 
memory (implicitly disclosed in computer device, mobile device [0011]) operably coupled with the one or more processors, the memory storing instructions that, in response to execution of the instructions by the one or more processors [0020]), cause the one or more processors to: 
receive, from a lighting unit controller (Fig. 3a,3b; gateway device 101) over the wireless communication interface ([0039] [0011-13]), data indicative of one or more signals obtainable by the lighting unit controller that influence a manner in which the lighting unit controller controls a lighting unit (Fig. 3a, 3b, home appliance 233); and 
display a visual representation ([0022]) of the one or more signals and a manner in which the one or more signals influence the manner in which the lighting unit controller (Fig. 3a, 3b gateway device 101) controls the lighting unit (Fig. 3a, 3b home appliance 233; claim 1, [0037] [0020-22]);  
Kaluskar does not specify receive, from a lighting unit controller device over the wireless communication interface data indicative of one or more signals obtainable by the lighting unit 
Pederson discloses in fig. 1 receive, from a lighting unit controller device (website includes a user interface[0212]) over the wireless communication interface data indicative of one or more signals obtainable by the lighting unit controller(input from sensors and status [0212]) that influence a manner in which the lighting unit controller controls one or more properties of light to be emitted by a lighting unit(changing intensity [0212]) and a wireless communication (123) between a light controller (112) and lighting unit(124) and an identifier (264[0164][204-207])  associated with a lighting unit controller; and establish communication with the lighting unit controller via the wireless communication interface based on the identifier([0164][204-207].)
 Before the effective filing of the invention, it would have been obvious to one of ordinary skill in art to use identifiers and include signals for controlling light properties as disclosed in Pederson with the system of Kaluskar to produce different lighting effects and identify different lighting units. 
Kaluskar in view of Pederson does not specify obtain, from the lighting unit, an identifier associated with the lighting unit controller.
Bosua disclose obtain, from the lighting unit(secondary remote unit 20 in Fig. 6 obtains from lighting unit 100 Fig. 4) an identifier associated with the lighting unit controller (secondary remote unit 20 receives information including primary remote device 10 connection information e.g. identifier [0026]),  and establish communication with the lighting unit controller via the wireless communication interface based on the identifier (the secondary remote device can 
Before the effective filing of the invention, it would have been obvious to one of ordinary skill in art to obtain identifier associated with light controller from the lighting unit as disclosed in Bosua with the system of Kaluskar to allow for different configurations of lighting controllers to the system and to better facilitate secure communication between the lighting devices and the computing device.
Regarding claim 2, Kaluskar discloses the computing device (home device 225B Fig. 1) of claim 1, further comprising a user input, wherein the memory further stores instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to: receive, at the user input, a user instruction to alter the manner in which the one or more signals influence how the lighting unit controller controls the one or more properties of light emitted by the lighting unit (claim 1, [0037][0020-22]);  and transmit, via the wireless communication interface to the lighting unit controller, an indication of the user instruction (claim 1, [0037][0020-22]). 
Regarding claim 3
Regarding claim 8, Kaluskar discloses the computing device (home device 225B Fig. 1) of claim 1, wherein the memory further stores instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to extract the identifier associated with the lighting unit controller from coded light emitted by the lighting unit (Pederson: [0164] [204-207].)
Regarding claim 10, Kaluskar discloses the computing device (home device 225B Fig. 1) computing device of claim 1, wherein the memory further stores instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to extract the identifier associated with the lighting unit controller from a radio signal emitted by the lighting unit (Pederson: [0033] [0022-24]).
Regarding claim 11, Kaluskar discloses the computing device (home device 225B Fig. 1) of claim 1, wherein the one or more signals include a service or application operating on one or more remote computing devices (claim 1, [0037] [0020-22]; Pederson: [0212]).
Regarding claim 14, Kaluskar discloses the computing device (home device 225B Fig. 1) of claim 1, wherein the one or more signals include one or more rules associated with a lighting system of which the lighting unit is a member (claim 1, [0037] [0020-22]).
Regarding claim 17
Regarding claim 23, Kaluskar discloses the computing device and lighting unit controller of claim 1, wherein the lighting unit controller (Fig. 3a,3b; gateway device 101) is part of a unit that is separate from the lighting unit (Fig. 3a, 3b, home appliance 233).
Regarding claim 24, Kaluskar discloses the computing device of claim 1, wherein the data indicative of one or more signals comprises a trigger and an action responsive to the trigger (Fig. 3a, 3b, home appliance 233; Pederson: (input from sensors and status [0212]).
Claims 4-5, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaluskar et al. (US 2011/0277001 A1) in view of Pederson (US 2014/0191682 A1) and Bosua et al. (US 2015/0130359A1) as applied to claim 1 above, and further in view of and Bora et al. (US2014/0062297 A1).
Regarding claim 4, Kaluskar discloses the computing device (home device 225B Fig. 1) of claim 3, except wherein the memory further stores instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to render an indication of relative priorities of influence by the one or more signals.
Bora discloses wherein the memory further stores instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to render an indication of relative priorities of influence by the one or more signals [0373]).
Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to change relative priorities of influence of certain control signals as disclosed in Bora to the control signals of Kaluskar to allow user to change lighting programing to user preferences and priorities.
Regarding claim 5, Kaluskar discloses the computing device (home device 225B Fig. 1) of claim 4, wherein the memory further stores instructions that, in response to execution of the 
Regarding claim 25, Kaluskar discloses the computing device of claim 1, except wherein the trigger is based on news update provided by a web service. 
Bora discloses data indicative of one or more signals comprises a trigger and an action responsive to the trigger and the trigger is based on news update provided by a web service. [0231]] (weather alerts [373] local weather data feeds could be accessed through various web services on the connected device [0382]) weather alerts [0231] [373].
Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to have the data indicative of one or more signals comprise a trigger based on a news update provided by a web service as disclosed in Bora to the control signals of Kaluskar to allow for change in lighting effects due to weather and warn users.
Claims 18-22 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaluskar et al. (US 2011/0277001 A1) in view of Bora et al. (US2014/0062297 A1).
Regarding claim 18, Kaluskar discloses a lighting unit controller (Fig. 3a,3b; gateway device 101, [0021-22]) that controls one or more lighting units Fig. 3a, 3b, home appliance 233), the lighting unit controller comprising:
a processor (502, 703, Fig. 1 and 7, [0020]) configured to:
establish a communication with a mobile computing device (home device 225B Fig. 1, [0011]):
determine, one or more signals, external to the lighting unit controller and one or more lighting units controlled by the lighting unit controller, that influence how the lighting unit 
 Kaluskar does not specify wherein the data indicative of the one or more signals comprises a rule that influences how the lighting unit controller controls the one or more properties of light emitted by the one or more lighting units, wherein the rule comprises a trigger and an action responsive to the trigger.
Bora discloses data indicative of the one or more signals comprises a rule that influences how the lighting unit controller controls the one or more properties of light emitted by the one or more lighting units, wherein the rule comprises a trigger and an action responsive to the trigger (program on external wireless device can priorities different programs that after the light output [0373])
 Before the effective filing of the invention, it would have been obvious to one of ordinary skill in art to include data indicative of the one or more signals comprises a rule that influences how the lighting unit controller controls the one or more properties of light as disclosed in Bora with the system of Kaluskar to give user more control of the light, and adjust light depending on different environmental condition.
Regarding claim 19, Kaluskar discloses the lighting unit controller (Fig. 3a, 3b; gateway device 101) of claim 18, wherein the processor further configured to alter a manner in which the one or more signals influence how the lighting unit controller controls the one or more properties of light emitted by the lighting unit in accordance with a user instruction (claim 1, [0037] [0020-22], Bora: Fig. 81 [0373]).
Regarding claim 20, Kaluskar discloses the lighting unit controller (Fig. 3a,3b; gateway device 101) of claim 19, wherein the altering comprises: generating one or more lighting control commands based at least in part on the user instruction; and transmitting the one or more lighting control commands to the lighting unit (claim 1, [0037] [0020-22]).
Regarding claim 21, Kaluskar discloses the lighting unit controller (Fig. 3a,3b; gateway device 101) of claim 20, wherein the generating comprises: no longer taking into account at least one signal that previously influenced the manner in which the one or more signals influence how the lighting unit controller controls the one or more properties of light emitted by the lighting unit; or taking into account at least one new signal that did not previously influence the manner in which the one or more signals influence how the lighting unit controller controls the one or more properties of light emitted by the lighting unit (claim 1, [0037][0020-22])
Bora disclose in Fig. 81 and paragraph 373 wherein the generating comprises: no longer taking into account at least one signal that previously influenced the manner in which the one or more signals influence how the lighting unit controller controls the one or more properties of light emitted by the lighting unit; or taking into account at least one new signal that did not previously influence the manner in which the one or more signals influence how the lighting unit controller controls the one or more properties of light emitted by the lighting unit(Fig. 81, [0373] changing priority of programs such as harsh weather conditions changing light color instead of allowing color change dependent on time of day).
Before the effective filing of the invention, it would have been obvious to one of ordinary skill in art to allow for change in what signals influences how the lighting unit controller controls the properties of light as disclosed in Bora with the system of Kaluskar to give user more control 
Regarding claim 22, Kaluskar discloses the lighting unit controller (Fig. 3a,3b; gateway device 101) of claim 19, wherein the altering comprises altering the manner in which a first signal influences a manner in which the lighting unit controller controls a particular property of light emitted by the lighting unit relative to a second signal (claim 1, [0037] [0020-22]).
Regarding claim 26, Kaluskar discloses the computing device and lighting unit controller of claim 18, wherein the lighting unit controller (Fig. 3a,3b; gateway device 101) is part of a unit that is separate from the lighting unit (Fig. 3a, 3b, home appliance 233).
Regarding claim 27, Kaluskar discloses the computing device of claim 18, wherein the trigger is based on news update provided by a web service (Bora: [0231]] (weather alerts [373] local weather data feeds could be accessed through various web services on the connected device [0382]) weather alerts [0231] [373]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844                                                                                                                                                                                                        
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844